Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered April 20, 1995, convicting defendant, upon his guilty plea, of murder in the second degree and robbery in the first degree, and sentencing him to consecutive terms of 20 years to life and 2 to 6 years, respectively, unanimously affirmed.
Defendant’s motion to suppress statements was properly denied since he was advised of and waived his Miranda rights and since the record does not demonstrate coercive conduct on the part of the officers (see, People v Lang, 226 AD2d 245, lv denied 88 NY2d 967).
Review of defendant’s claim of ineffective assistance of counsel would require a further record to be developed by way *481of an appropriate motion pursuant to CPL 440.10 (see, People v Love, 57 NY2d 998). Based on the existing record, it is clear that counsel’s advice to enter the guilty plea was prudent and counsel’s decision not to have defendant testify at the suppression hearing was likewise prudent and was made in consultation with defendant.
Defendant’s allocution clearly established his guilt of murder in the second degree and the court was not required to conduct a further inquiry (see, People v Lopez, 71 NY2d 662, 666). We perceive no abuse of sentencing discretion.
We have reviewed defendant’s remaining contentions and find them to be without merit. Concur—Wallach, J. P., Rubin, Tom and Andrias, JJ.